 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRound Rock Lime Company and InternationalUnion of Operating Engineers, Local 819, AFL-CIO. Case 16-CA-10141February 25, 1982BY MIMBIRS FANNING, JIENKINS, ANI)ZIMMERMANDECISION AND ORDERUpon a charge filed on October 23, 1981, by In-ternational Union of Operating Engineers, Local819, AFL-CIO, herein called the Union, and dulyserved on Round Rock Lime Company, hereincalled Respondent, the General Counsel of the Na-tional Labor Relations Board, by the Regional Di-rector for Region 16, issued a complaint on No-vember 10, 1981, against Respondent, alleging thatRespondent had engaged in and was engaging inunfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge and complaintand notice of hearing before an administrative lawjudge were duly served on the parties to this pro-ceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on September11, 1981, following a Board election in Case 16-RC-8266, the Union was duly certified as the ex-clusive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate;' and that, commencing on or about October15, 1981, and at all times thereafter, Respondenthas refused, and continues to date to refuse, to bar-gain collectively with the Union as the exclusivebargaining representative, although the Union hasrequested and is requesting it to do so. On Novem-ber 20, 1981, Respondent filed its answer to thecomplaint admitting in part, and denying in part,the allegations in the complaint.On December 10, 1981, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on December15, 1981, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed a response to the Notice To ShowCause.I official notice is taken of the record in the representation proceed-ing. Case 16-RC-8266, as the term "record" is defined in Secs. 102 68and 102.69(g) of the Board's Rules and Regulations,. Series 8, as amendedSee LTV Electrosystems. Inc.. 166 NLRB 938 (1967), enfd 388 F. 2d 683(4th Cir. 1968); Golden Age Beverage Co.. 167 NLRB 151 (1967), enfd 415F.2d 26 (5th Cir 1969), Interrype Co. v Pencillo. 269 F.Supp 573(D.C.Va. 1967); Follett Corp.. 164 NLRB 378 (1967), enfd. 197 F2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended260 NLRB No. 57Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and its response tothe Notice To Show Cause, Respondent attacks thevalidity of the Union's certification because of thealleged erroneous resolution of its objections to theelection in Case 16-RC-8266.Review of the record herein, as well as that ofCase 16-RC-8266, reveals that on March 6, 1981,an election was conducted pursuant to a Stipulationfor Certification Upon Consent Election. The tallyof ballots showed that 38 votes were cast for, and37 votes were cast against, the Union. There wasone challenged ballot which was sufficient to affectthe results of the election. Respondent timely filedobjections to conduct affecting the results of theelection, alleging that, the Union and its agentsthreatened employees with physical violence, finan-cial harm, and deportation, and made material mis-representations which warranted setting aside theelection. After an investigation, the Regional Di-rector issued a Report on Objections and Chal-lenged Ballot in which he sustained the challengeto the one outstanding ballot, overruled Respond-ent's objections, and recommended that the Unionbe certified. In overruling Respondent's objections,the Regional Director found, inter alia, that theevidence of objectionable threats presented by Re-spondent could not be attributed to the Union. TheRegional Director also found that the Union hadmade no material misrepresentations but that, evenif it had, the Employer had time to rebut thosestatements.Thereafter, Respondent timely filed exceptions tothe Report on Objections and Challenged Ballot,alleging that the Regional Director erred in deter-mining that the Union had not engaged in threatsand material misrepresentations and contendingthat the Regional Director's failure to order a hear-ing on its objections constituted a denial of dueprocess. On September 11, 1981, the Board issued aDecision and Certification of Representative inwhich it adopted the findings and recommenda-tions of the Regional Director.2I2 he Board disavowed the Regional Director's reliance on the subjec-tise effect on the employees' state of mind in finding that the alleged ob-jectionahle conduct did not interfere with the employees' free choice inthe election. The Board further noted that the Employer's exceptions didnot raise material or substantial issues of fact which would warrant eithera reversal of the Regional Director's findings and recommendations, or aContinued448 ROUND ROCK LIME COMPANYAs reflected in its answer to the complaint, andits response to the Notice To Show Cause, Re-spondent's defense to the alleged violations of Sec-tion 8(a)(5) and (1) is that the Board erroneouslyoverruled its objections to conduct affecting the re-sults of the election or, in the alternative, errone-ously failed to order a hearing thereon. However,these matters were raised and fully considered bythe Board in the underlying representation pro-ceeding and were resolved adversely to Respond-ent.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.'All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent, a Texas corporation with its princi-pal place of business in Blum, Texas, is engaged inthe operation of a lime processing plant. Duringthe past 12-month period, Respondent, in thecourse and conduct of its business operations at itsBlum, Texas, facility, has shipped and sold goodsvalued in excess of $50,000 to customers within theState of Texas who, in turn, have shipped and soldgoods or services valued in excess of $50,000 di-rectly to customers located outside the State ofTexas.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.hearing. (Decision and Certification of Represeltaive not included involumes of Board Decisions)3 See Pittrburgh Plate Glass Co v N-L. R., 313 US 146, 162 (1941).Rules and Regulations of the Board, Sees 102 67() and 102 69(c)I1. THE L ABOR ORGANIZATION INVOLVEDInternational Union of Operating Engineers,Local 819, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.IlI. THE UNFAIR LABOR PRACTICESA. The Representation ProceedingI. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time production and maintenance em-ployees including laboratory employees em-ployed by the Employer at its Blum, Texas fa-cility, excluding all clerical, office and profes-sional employees, guards, watchmen and su-pervisors as defined in the Act.2. The certificationOn March 6, 1981, a majority of the employeesof Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the Re-gional Director for Region 16, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton September 11, 1981, and the Union continues tobe such exclusive representative within the mean-ing of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about May 5, 1981, and at alltimes thereafter, the Union has requested Respond-ent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencingon or about October 15, 1981, and continuing at alltimes thereafter to date, Respondent has refused,and continues to refuse, to recognize and bargainwith the Union as the exclusive representative forcollective bargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceOctober 15, 1981, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.449 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section 1, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCI USIONS OF LAWI. Round Rock Lime Company is an employerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. International Union of Operating Engineers,Local 819, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All full-time production and maintenance em-ployees including laboratory employees employedby the Employer at its Blum, Texas facility, ex-cluding all clerical, office and professional employ-ees, guards, watchmen and supervisors as definedin the Act, constitute a unit appropriate for thepurposes of collective bargaining within the mean-ing of Section 9(b) of the Act.4. Since September 11, 1981, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about October 15, 1981, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Round Rock Lime Company, Blum, Texas, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with International Unionof Operating Engineers, Local 819, AFL-CIO, asthe exclusive bargaining representative of its em-ployees in the following appropriate unit:All full-time production and maintenance em-ployees including laboratory employees em-ployed by the Employer at its Blum, Texas fa-cility, excluding all clerical, office and profes-sional employees, guards, watchmen and su-pervisors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.450 ROUND ROCK LIME COMPANY(b) Post at its Blum, Texas, facility copies of theattached notice marked "Appendix."4Copies ofsaid notice, on forms provided by the Regional Di-rector for Region 16, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c) Notify the Regional Director for Region 16,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL. LABOR RELATIONS BOARDAn Agency of the United States Governmentother terms and conditions of employmentwith International Union of Operating Engi-neers, Local 819, AFL-CIO, as the exclusiverepresentative of the employees in the bargain-ing unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All full-time production and maintenanceemployees including laboratory employeesemployed by the Employer at its Blum,Texas facility, excluding all clerical, officeand professional employees, guards, watch-men and supervisors as defined in the Act.ROUND ROCK LIME COMPANYWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and451